DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on August 14, 2018 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Specification
The disclosure is objected to because of the following informalities:
On line 11 of page 3, “tubular body 2” should be replaced with --tubular body 102--.
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claim 1, on line 20, --air-- should be inserted between “the” and “duct”.
In claim 1, on line 20, “and” (located between “stretches” and “together”) should be deleted.
In claim 3, on line 3, “and” should be deleted.
In claim 4, on line 2, “and” (located between “stretches” and “together”) should be deleted.
In claim 5, on line 2, “and” (located between “stretches” and “together”) should be deleted.
In claim 13, on line 3, --inlet-- should be inserted between “an” and “opening” (Note: the antecedent basis required for the recitation on line 14 of the claim).
In claim 13, on line 14, --air-- should be inserted between “the” and “duct”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 6, the recitation, “the outlet water” essentially lacks antecedent basis.  This recitation will be interpreted as essentially meaning water released from the outlet opening of the at least one water duct.
Further, regarding claim 1, on line 8, the recitation, “the water duct” is somewhat unclear.  Line 5 of the claim introduces “at least one water duct”.  Thus, it is unclear whether or not the recitation on line 8 is referring to a particular one of the “at least one water duct”.

Further, regarding claim 1, on line 10, the recitation, “the outside” is unclear.  To what is this “outside” referring?
Further, regarding claim 1, on lines 10-11, the recitation, “and is positioned close to the outlet opening…” is unclear.  This recitation states a term of relativity for which the metes and bounds cannot clearly be determined.  In essence, it cannot be determined what does or does not infringe on “close to”.
Further, regarding claim 1, on line 12, the recitation, “the outlet air flow” essentially lacks antecedent basis.  This recitation will be interpreted as essentially meaning air flow released from the outlet opening of the compressed air duct.
Regarding claim 2, on line 2, “the water duct” is unclear for the same reason discussed above with respect to claim 1.
Regarding claim 6, on line 2, “the water duct” is unclear for the same reason discussed above with respect to claim 1.
Further, regarding claim 6, on line 3, the recitation, “in a stretch close to the respective outlet openings” is unclear.  This recitation states a term of relativity for which the metes and bounds cannot clearly be determined.  In essence, it cannot be determined what does or does not infringe on “close to”.
Regarding claim 7, on line 2, the recitation, “preferably two or three water ducts” renders the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding claim 8, on line 2, “the water duct” is unclear for the same reason discussed above with respect to claim 1.
Regarding claim 13, on line 5, the recitation, “the water duct” lacks antecedent basis.  To what “water duct” is this recitation referring?
Further, regarding claim 13, on line 6, the recitation, “the water itself” is somewhat unclear.  This recitation will be interpreted as essentially meaning that water, by itself, is nebulized by the nozzle/outlet opening of the water duct.
Further, regarding claim 13, on line 7, the recitation, “being positioned close to the outlet opening…” is unclear.  This recitation states a term of relativity for which the metes and bounds cannot clearly be determined.  In essence, it cannot be determined what does or does not infringe on “close to”.
Further, regarding claim 13, on line 8, the recitation, “the nucleation nozzle” lacks antecedent basis.  To what “nucleation nozzle” is this recitation referring?
Further, regarding claim 13, on lines 8-9, the recitation, “the particles of nebulized water” lacks antecedent basis.
Further, regarding claim 13, on line 10, the recitation, “characterised in that it comprises…” is unclear.  What exactly does the word “it” refer to in this recitation?

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Carlsson, White, Smith et al., Smith, Kraus et al., Hedin and Nilsson, and US Patent Application Publications to Ratnik, Lehner et al. and Dodson, are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752